By the Court.
The only question in this case is, whether the omission of the word writ, in the deputation to serve the same, was such a variation from the prescribed statute form, as to render a service by the person named invalid, when impeached by a plea in abatement. The majority of the court think it was not, — that the intendment is so obvious, that no uncertainty exists, as to what the pronoun this refers to, and as to what the magistrate intended to au-horize Tracy to serve and return. Although a formula is prescrib*543ed, we are all agreed, that a literal adherence to it is not indispensable. Unimportant verbal variations, such as would not, under the statute prescribing the form of a process warning persons to depart from towns, where they had no legal settlement, render the warning ineffectual, clearly would not vitiate the service.
The judgment of the county court is reversed, and the case is remanded to that court for farther proceedings.
Davis, J., dissenting.